                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:20-cv-228-RJC-DSC

C.A., a minor, by and through his         )
Guardian ad Litem TIFFANY SCOTT,          )
K.G., a minor, by and through his         )
Guardian ad Litem TIFFANY SCOTT,          )
and K.M., a minor, by and through his     )
Guardian ad Litem HOLDEN CLARK,           )
                                          )
             Plaintiffs,                  )
                                          )
      vs.                                 )
                                          )                     ORDER
                                          )
GASTON COUNTY BOARD OF                    )
EDUCATION, and PENNY POPE                 )
BAKER, individually and in her official   )
Capacity as an Employee of Gaston County )
Board of Education,                       )
                                          )
             Defendants.                  )
_________________________________________ )


      THIS MATTER comes before the Court on Defendant Gaston County Board of

Education’s (“GCBE”) Motion to Dismiss, (Doc. No. 12), Defendant Gaston County’s

Memorandum in Support, (Doc. No. 13), Plaintiffs’ Response, (Doc. No. 18), Defendant

GCBE’s Reply, (Doc. No. 19), Defendant Penny Pope Barker’s (“Barker”) Motion to

Dismiss, (Doc. No. 14), Defendant Barker’s Memorandum in Support, (Doc. No. 15),

Plaintiffs’ Response, (Doc. No. 17), Defendant Barker’s Reply, (Doc. No. 20), the

Magistrate Judge’s Memorandum and Recommendation (“M&R”) recommending that

this Court grant in part and deny in part the two motions, (Doc. No. 23), and

Defendant GCBE’s Objection to the M&R, (Doc. No. 24).




                                         1

     Case 3:20-cv-00228-RJC-DSC Document 25 Filed 03/31/21 Page 1 of 8
I.     BACKGROUND

       Neither party has objected to the Magistrate Judge's statement of the factual

and procedural background of this case. Therefore, the Court adopts the facts as set

forth in the M&R.

II.    LEGAL STANDARD

       The district court has authority to assign non-dispositive pretrial matters

pending before the Court to a magistrate judge to “hear and determine.” 28 U.S.C.

§ 636(b)(1)(A). The Federal Magistrate Act provides that a district court “shall

make a de novo determination of those portions of the report or specific proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1);

Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). De novo review is not required

by the statute when an objecting party makes only general or conclusory objections

that do not direct a court to a specific error in the recommendations. Orpiano v.

Johnson, 687 F.2d 44 (4th Cir. 1982). Further, the statute does not on its face

require any review at all of issues that are not the subject of an objection. Thomas

v. Arn, 474 U.S. 140, 149 (1985); Camby, 178 F.2d at 200. Nonetheless, a district

judge is responsible for the final determination and outcome of the case, and

accordingly, this Court has conducted a review of the Magistrate Judge's M&R.

III.   DISCUSSION

       A party’s failure to make a timely objection is accepted as an agreement with

the conclusions of the Magistrate Judge. See Thomas v. Arn, 474 U.S. 140, 149–50

(1985). Defendant GCBE has filed the only objection to the M&R, and objects only

to the portions of the M&R that recommend denying its motion to dismiss Plaintiffs’

punitive damages claims against Defendant GCBE. (Doc. No. 24.) No other
                                          2

       Case 3:20-cv-00228-RJC-DSC Document 25 Filed 03/31/21 Page 2 of 8
objection to the M&R having been filed, and the time for doing so having passed, the

parties have waived their right to de novo review of any other issue covered in the

M&R. This Court has reviewed the record and filings, and finding no error, will

adopt as its own opinion the portions of the M&R to which there were no objections.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting

Fed. R. Civ. P. 72, advisory committee note).

      The Court will now turn to the area in which there was an objection: the

viability of Plaintiffs’ punitive damages claims. Defendant GCBE originally argued

that punitive damages may not be awarded against a board of education in North

Carolina, citing Ripellino v. N.C. Sch. Bds. Assoc., 158 N.C. App. 423, 431, 581

S.E.2d 88, 94 (2003), Sides v. Cabarrus Memorial Hosp., Inc., 22 N.C. App. 117, 120,

205 S.E.2d 784, 787, modified on other grounds, 287 N.C. 14, 213 S.E.2d 297 (1974),

and Newport v. Facts Concerts, 453 U.S. 247, 271 (1981). (Doc. No. 19 at 13.) In

reply, Plaintiffs argued that while boards of education are usually immune,

immunity can be waived by the purchase of liability insurance, citing Davis v.

Blanchard, 175 F. Supp. 3d 581 (M.D.N.C. 2016) and Magana v. Charlotte–

Mecklenburg Board of Education, 183 N.C. App. 146, 645 S.E.2d 91 (2007). (Doc.

No. 18 at 9.) Plaintiffs stated that Defendant GCBE had waived immunity by

purchasing liability insurance in this case. (Id. at 10.) Defendant GCBE responded

that insurance coverage does not affect the prohibition against punitive damages

being levied against school boards in North Carolina, and argued that Plaintiffs

have pointed to no statute allowing such punitive damages. (Doc. No. 19 at 4.)

      Reviewing this issue, the Magistrate Judge stated that while sovereign

immunity typically protects a school board from punitive damages, there is an
                                          3

     Case 3:20-cv-00228-RJC-DSC Document 25 Filed 03/31/21 Page 3 of 8
exception under which sovereign immunity is waived by the purchase of liability

insurance. (Doc. No. 23 at 11.) The Magistrate Judge cited North Carolina general

statute § 115C–42 as providing that governmental “immunity shall be deemed to

have been waived by the act of obtaining [liability] insurance, but such immunity is

waived only to the extent that said board of education is indemnified by insurance

for such negligence or tort.” N.C. Gen. Stat. § 115C–42 (2005). The Magistrate

Judge explained that under this statute, the Davis court allowed claims for punitive

damages against a board of education to move forward when Plaintiff alleged that

there had been a waiver, and the Board had waived immunity to the extent of its

insurance coverage. (Doc. No. 23 at 11, citing Davis, 175 F. Supp. 3d at 599-601).

Because Plaintiffs here allege that Defendant GCBE has waived its ability to assert

immunity by purchasing liability insurance, the Magistrate Judge recommended

that the Court deny Defendant’s attempt to dismiss the punitive damages claims at

this stage. (Id. at 12).

       Defendant GCBE disagrees. Defendant argues that Magana did not deal

with punitive damages claims, and that the Davis court applied “cursory attention”

to the punitive damages issue. (Doc. No. 24 at 5). Defendant points to Harrison v.

Chalmers, 551 F. Supp. 2d 432, 437 (M.D.N.C. 2008), which draws a distinction

between statutes that merely provide for punitive damages and those that remove

governmental immunity for those damages, the latter of which Plaintiffs have failed

to show exists here. (Doc. No. 24 at 6). GCBE argues that the statute examined by

the Harrison court is similar to the statute in this case, and that because the

statute does not explicitly allow waiver of immunity against punitive damages, the

precedent in Harrison suggests that the statute in this case should not be read to do
                                          4

      Case 3:20-cv-00228-RJC-DSC Document 25 Filed 03/31/21 Page 4 of 8
so. (Id. at 6–7).

       “The State and its agencies have traditionally enjoyed complete immunity

from being sued in court. Smith v. State, 289 N.C. 303, 309–10, 222 S.E.2d 412, 417

(1976). With respect to immunity, a county board of education is a governmental

agency, and is therefore not liable in a tort or negligence action except to the extent

that it has waived its governmental immunity pursuant to statutory authority.

Beatty v. Charlotte–Mecklenburg Bd. of Educ., 99 N.C. App. 753, 755, 394 S.E.2d

242, 244 (1990). However, a board of education may waive this immunity by

purchasing liability insurance. See N.C. Gen. Stat § 115C–42 (2005).” Magana, 183

N.C. App. at 147–48. If it is waived at all, however, the board’s sovereign immunity

can be “waived only to the extent that said board of education is indemnified by

insurance for such negligence or tort.” N.C. Gen. Stat. § 115C–42. Furthermore,

there is generally a “presumption against imposition of punitive damages on

governmental entities.” Vt. Agency of Nat. Res. v. United States, 529 U.S. 765, 784

(2000).

       In Magana, a North Carolina Court of Appeals examined a case in which

Plaintiff sought compensatory and punitive damages against the Board of

Education, which in turn attempted to dismiss the claims based on sovereign

immunity. Magana, 183 N.C. App. at 147. That court did not differentiate the two

types of damage in its analysis; instead, it found that North Carolina law allowed a

board of education to waive sovereign immunity as to all damages in the case. Id. at

148–149. In interpreting N.C. Gen. Stat § 115C–42, the North Carolina Court of

Appeals ruled that the board of education could waive sovereign immunity under

the statute by purchasing liability insurance, though ultimately dismissed both
                                           5

      Case 3:20-cv-00228-RJC-DSC Document 25 Filed 03/31/21 Page 5 of 8
compensatory and punitive damages in the case on other grounds. Id.

         Here, Plaintiffs and Defendant GCBE point to two different Middle District of

North Carolina cases that reach opposite conclusions regarding the availability of

punitive damages against North Carolina boards of education. Davis, the case cited

by Plaintiffs, held that N.C. Gen. Stat. § 115C–42 allows Plaintiffs to sue North

Carolina boards of education if the board in question has purchased a liability

insurance policy that would be applicable to the punitive damages sought. Davis,

175 F. Supp. 3d at 601. Meanwhile Harrison, the case cited by Defendant GCBE,

held that a similar statute1 did not waive governmental immunity against punitive

damages, because in order to do so, such a statute must explicitly mention punitive

damages before allowing waiver of immunity against them. Harrison, 551 F. Supp.

2d at 437. Neither that statute nor the one at issue here explicitly address punitive

damages, and therefore Defendant argues under the logic of Harrison that § 115C–

42 does not waive governmental immunity over punitive damages either.

         Defendant’s argument is well taken. The Court is persuaded that the North

Carolina Supreme Court in Long v City of Charlotte, 306 N.C. 187 (1982),2 held that

municipalities are immune from punitive damage claims under the common law “in

the absence of statutory provision to the contrary.” Harrison, 551 F. Supp 2d at 437

(quoting Jackson v Housing Authority of City of High Point, 316 N.C. 259, 263

(1986)). To abrogate the common law, a statutory provision must do more than




1At issue in that case was N.C. Gen. Stat. § 160A–485.
2 Long was superseded on separate grounds by a statute, Act of July 10, 1981, ch. 919,
sec. 28, 1981 N.C. Sess. Laws 1382, 1402, as described in Kirby v. N. Carolina Dep't
of Transportation, 368 N.C. 847, 853, 786 S.E.2d 919, 924 (2016). The governmental
immunity holding in Long was not superseded.
                                         6

     Case 3:20-cv-00228-RJC-DSC Document 25 Filed 03/31/21 Page 6 of 8
merely provide for punitive damages; it must explicitly remove governmental

immunity for those damages. Jackson, 316 N.C. at 263.

      Here no statute explicitly removes defendant’s immunity from punitive

damages. Rather the only statute cited, North Carolina general statute § 115C–42,

provides only that governmental immunity shall be deemed to have been waived by

the act of obtaining liability insurance, but such immunity is waived only to the

extent that the municipality is indemnified by insurance for such negligence or tort.

N.C. Gen. Stat. § 115C–42 (2005). Punitive damages are neither negligence or tort.

There has been no explicit statutory waiver. Punitive damages may not be

recovered.

IV.   CONCLUSION

      Regarding the aspects of the M&R to which no party objected, the Court has

conducted an independent review of the M&R and record and concludes that those

findings and conclusions of the M&R are correct and in accordance with law.

Regarding the portion of the M&R to which Defendant filed an objection, following

an independent review of the M&R, Defendant’s Objection thereto, and a de novo

review of the record, the Court grants Defendant’s objection and concludes that

punitive damages are not recoverable.

      IT IS THEREFORE ORDERED that:

         1. The Magistrate Judge’s Memorandum and Recommendation, (Doc. No.

             23), is ADOPTED in part;

         2. Defendant Gaston County Board of Education’s Motion to Dismiss,

             (Doc. No. 12), is GRANTED in part and DENIED in part;

                a. The Motion is GRANTED as to Plaintiffs’ claims under Article I,
                                          7

      Case 3:20-cv-00228-RJC-DSC Document 25 Filed 03/31/21 Page 7 of 8
                                     Sections 15 and 19 of the North Carolina Constitution. These

                                     claims are DISMISSED with prejudice.

                                  b. The Motion is GRANTED as to punitive damages.

                                  c. The Motion is DENIED in all other respects.

                            3. Defendant Penny Pope Barker’s Motion to Dismiss, (Doc. No. 14), is

                               GRANTED in part and DENIED in part;

                                  a. The Motion is GRANTED as to Plaintiffs’ claims under Article I,

                                     Sections 15 and 19 of the North Carolina Constitution. These

                                     claims are DISMISSED with prejudice.

                                  b. The Motion is DENIED in all other respects.

                         SO ORDERED.




Signed: March 31, 2021




                                                          8

                         Case 3:20-cv-00228-RJC-DSC Document 25 Filed 03/31/21 Page 8 of 8
